DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  “to lower end” in lines 14, 14, and 13, respectively, should each be amended to recite –to the lower end--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber, DE 10131104 A1 (English-language translation provided on PTO-892), in view of Fertin, EP 2505718 A1 (English-language translation provided on PTO-892 mailed 3/19/2021), Brown, U.S. Patent No. 8,316,579 B1 (submitted by Applicant on IDS filed 11/27/2019), Prince, U.S. Patent No. 4,590,705 (cited on PTO-892 mailed 3/15/2021), and Kubert et al., U.S. Patent Application Publication No. 2015/0020858 A1 (hereinafter Kubert).
	Re Claim 1, Gruber teaches an arbor stake stabilization system comprising:
An arbor stake (12 or 12, 20 together) having a first end (top end of 12, or top end of 20; see figure 1) tapering to a second end (bottom end of 12; compare figure 1, with Applicant’s figures 2 and 3) for penetrating a rootball under a ground (functional language that Gruber is capable of—Gruber’s arbor stake could be used for penetrating a rootball under the ground; see id.); and
An arbor stake stabilization member (14) including: an annular portion (24; see figures 1 and 2) having a length from an upper end to a lower end (see id., noting that the claimed length corresponds to a thickness of 14, 24), the annular portion having an axial passageway (24 forms an axial passageway; see id.) therethrough, the annular portion being a first material (see translation at paragraph [0012]);
The lower end of the annular portion configured to be held at one of at the ground and under a surface of the ground (see figure 1, noting that although 24 is illustrated above the surface of the ground, it could be held at or below the ground if 26 were pushed further into soil 2);
The axial passageway sized to accept the arbor stake therethrough (see figure 1 and translation at paragraphs [0009] and [0017]-[0018]) from the upper end to the lower end (see id.) such that the second end of the arbor stake travels from the upper end through the lower end to place the first end proximate the upper end of the body (see id., noting that the limitation amounts to a product-by-process limitation, but that Gruber teaches the claimed limitation), the axial passageway having a periphery and a center (see figures 1 and 2);
A plate (14 forms a plate; see figures 1 and 2) extending circumferentially outwardly from the annular portion (see id.), the plate being a third material (see translation at paragraph [0012]); and
The plate having an upper side (upper side of 14; see figures 1 and 2) and a lower side (lower side of 14; see id.), the plate extending circumferentially at an angle to span the length of the annular portion. See id.
Gruber does not expressly teach the arbor stake stabilization member including a body being an annular ring having an exterior surface and the axial passageway therethrough; the first and third materials are each a biodegradable material; the locking member as claimed; whether the plate is perforated and has a plurality of openings; or a plurality of gussets as claimed.
Fertin, similarly directed to an arbor stake stabilization member (see, e.g., translation at paragraphs [0001]-[0005]), teaches that it is known in the art to have a body being an annular ring (annular ring surrounding 16; see figure 1) having a length from an upper end and a lower end (see figures 1 and 3), the annular ring having an exterior surface (compare figures 1 and 3, with Applicant’s figures 4 and 5) and an axial passageway (16; see id. and figure 3); and a perforated plate (remainder of 14, perforated at 15) extending circumferentially outwardly from the annular ring (see figure 1), the perforated plate having a plurality of openings (see id. and translation at paragraph [0039]); the perforated plate having an upper side (upper side of remainder of 14) and a lower side (lower side of remainder of 14; see figure 3), the perforated plate extending circumferentially at an angle to span the length of the annular ring. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber to have the arbor stake stabilization member including a body being an annular ring having a length from an upper end and a lower end, the annular ring having an exterior surface and an axial passageway; and the plate of Gruber to be a perforated plate extending circumferentially outwardly from the annular ring, the perforated plate having a plurality of openings; the perforated plate having an upper side and a lower side, the perforated plate extending circumferentially at an angle to span the length of the annular ring, as taught by Fertin, in order to reduce the weight and material of the plate (see Fertin translation at paragraph [0039]) and better anchor the stake into soil by increasing the surface area of the stabilization member that contacts the soil. See Fertin at paragraphs [0066] and [0073]. 
And Brown, similarly directed to an arbor stake stabilization system, teaches that it is known in the art for the system to comprise: an arbor stake (101a and/or 101b) having a first end (top end) tapering to a second end (bottom end; compare figures 1 and 3, with Applicant’s figures 2 and 3) for penetrating a rootball (301) under a ground (see figure 3 and 3:11-19); and an arbor stake stabilization member including a body (portions of 100a, 100b surrounding apertures) having an axial passageway (apertures in 100a, 100b; see figure 1 and 3:47-53), the lower end of the body configured to be held at one of at the ground and under a surface of the ground (see figure 3); the axial passageway sized to accept the arbor stake therethrough from the upper end to the lower end such that the second end of the arbor stake travels from the upper end through the lower end to place the first end proximate the upper end of the body (see id. and 3:47-53); and a plate (remainders of 100a, 100b; see figure 1) surrounding the axial passageway, teaches that it is known in the art for each of the body and the plate to be of a material that is a biodegradable material. See 3:27-31.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and third materials of Gruber as modified by Fertin to each be a biodegradable material, as taught by Brown, in order to obviate the need for a user to remove the body and plate once they are no longer needed, and to increase the environmental-friendliness of the device. Such modifications above amount to merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Furthermore Prince, similarly directed to a plant stabilization member, including: a body (10) being an annular ring (see figure 1) having a length from an upper end and a lower end (see id. and figure 2), the annular ring having an exterior surface (exterior surface of 10; see figures 1 and 2) and an axial passageway (circumscribed by 10) therethrough (see id.), the axial passageway having a periphery (formed by 10) and a center (center of aperture circumscribed by 10; see id.); teaches that it is known in the art to have a locking member (12) coupled to the annular ring (see figures 1 and 2), the locking member extending radially inward into the axial passageway (see id.), the locking member partially obstructing the axial passageway at the periphery thereof (see id.), the locking member unobstructing the center of the axial passageway (see figure 1, illustrating a black-shaded central area unobstructed by the shaded 12); the locking member being a contact material with a contact surface (see figure 3 and 3:15-18), the contact material being a second material (see 3:37-40), the second material being a non-biodegradable material (see id.); the locking member sized to accept a trunk therethrough in an interference fit. See figure 3 and 3:15-18.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber as modified by Fertin and Brown to have a locking member coupled to the annular ring, the locking member extending radially inward into the axial passageway, the locking member partially obstructing the axial passageway at the periphery thereof, the locking member unobstructing the center of the axial passageway; the locking member being a contact material with a contact surface, the contact material being a second material, the second material being a non-biodegradable material; the locking member sized to accept the arbor stake therethrough in an interference fit, as taught by Prince, in order to prevent the stabilization member from sliding along the stake in use, and further to prevent weed growth through the axial passageway. See Prince at 3:15-20.
In the event Gruber as modified by Fertin, Brown, and Prince does not expressly teach the locking member unobstructing the center of the axial passageway, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to prevent damage to the locking member as the second sharp end of the arbor stake is inserted through the axial passageway.
Kubert, similarly directed to an arbor stake stabilization system comprising: an arbor stake (102) and an arbor stake stabilization member (200) including a body (portion of 200 forming ring surrounding 204, 206, 208) being an annular ring (see figures 8-11; compare figures 8 and 9, with Applicant’s figures 4 and 6, Kubert illustrating the same annular ring structure for mapping to Applicant’s annular ring), the annular ring having an exterior surface (portions of 214 surrounding 204, 206, 208; see figures 9 and 11) and an axial passageway (204 and areas covered by 206, 208) therethrough; and a plate (202, 222; compare figure 12, with Applicant’s figures 2 and 3) extending circumferentially outwardly from the annular ring and at an angle to span the length of the annular ring (see figures 9-11), teaches that it is known in the art to have a plurality of gussets (214 extending axially outwardly from the ring to 222; see figures 9 and 11 and paragraph [0044]) joining a lower side of the perforated plate to the exterior surface of the annular ring. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber as modified by Fertin, Brown, and Prince to have a plurality of gussets joining the lower side of the perforated plate to the exterior surface of the annular ring, as taught by Kubert, in order to increase the structural integrity of the arbor stake stabilization member. See Kubert at paragraph [0044].
Re Claim 2, Gruber as modified by Fertin, Brown, Prince, and Kubert teaches that the first material and the third material are identical. See Brown at 3:27-31.
Re Claim 3, Gruber as modified by Fertin, Brown, Prince, and Kubert teaches that the contact surface further comprises a toothed-profile. See Prince at figures 1 and 3, noting that individual 12 form teeth.
Re Claim 4, Gruber as modified by Fertin, Brown, Prince, and Kubert teaches that the interference fit comprises the toothed-profile of the contact surface biting into the arbor stake (see Prince at figure 3 and 3:15-20) by way of a hammer-driven action on the arbor stake (product-by-process limitation that is not given patentable weight; nevertheless, see Gruber translation at paragraphs [0017]-[0018]; Brown at 3:17-19 and 5:41-45). 
Re Claim 5, Gruber as modified by Fertin, Brown, Prince, and Kubert expressly teaches that the second material further comprises a synthetic plastic, rather than specifically an unfinished metal. See Prince at 3:37-40.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of Gruber as modified by Fertin, Brown, Prince, and Kubert to be unfinished metal, in order to use a well-known, durable, and strong material for the locking member so as to require more force to dislodge the stake. Applicant’s Specification does not disclose any criticality of the second material being unfinished metal. See Spec. at paragraph [0026]. The modification is merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 6, Gruber as modified by Fertin, Brown, Prince, and Kubert expressly teaches that the second material further comprises a synthetic plastic, rather than specifically an untreated oxidizable material. See Prince at 3:37-40.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of Gruber as modified by Fertin, Brown, Prince, and Kubert to be untreated oxidizable material, in order to use a well-known, durable, and strong material for the locking member so as to require more force to dislodge the stake. Applicant’s Specification does not disclose any criticality of the second material being untreated oxidizable material. See Spec. at paragraph [0026]. The modification is merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 8, Gruber as modified by Fertin, Brown, Prince, and Kubert teaches that the biodegradable material of at least one of the first material and the third material further comprises a biodegradable plastic. See Brown at 3:27-31.
Re Claim 9, Gruber teaches an arbor stake stabilization system comprising:
An arbor stake (12 or 12, 20 together) having a first end (top end of 12, or top end of 20; see figure 1) tapering to a second end (bottom end of 12; compare figure 1, with Applicant’s figures 2 and 3) for penetrating a rootball under a ground (functional language that Gruber is capable of—Gruber’s arbor stake could be used for penetrating a rootball under the ground; see id.); and
An arbor stake stabilization member (14) including: an annular portion (24; see figures 1 and 2) having a length from an upper end to a lower end (see id., noting that the claimed length corresponds to a thickness of 14, 24), the annular portion having an axial passageway (24 forms an axial passageway; see id.) therethrough, the annular portion being a first material (see translation at paragraph [0012]);
The lower end of the annular portion configured to be held at one of at the ground and under a surface of the ground (see figure 1, noting that although 24 is illustrated above the surface of the ground, it could be held at or below the ground if 26 were pushed further into soil 2);
The axial passageway sized to accept the arbor stake therethrough (see figure 1 and translation at paragraphs [0009] and [0017]-[0018]) from the upper end to the lower end (see id.) such that the second end of the arbor stake travels from the upper end through the lower end to place the first end proximate the upper end of the body (see id., noting that the limitation amounts to a product-by-process limitation, but that Gruber teaches the claimed limitation), the axial passageway having a periphery and a center (see figures 1 and 2);
A plate (14 forms a plate; see figures 1 and 2) extending circumferentially outwardly from the annular portion (see id.), the plate being the first material (see translation at paragraph [0012]); and
The plate having an upper side (upper side of 14; see figures 1 and 2) and a lower side (lower side of 14; see id.), the plate extending circumferentially at an angle to span the length of the annular portion. See id.
Gruber does not expressly teach the arbor stake stabilization member including a body being an annular ring having an exterior surface and the axial passageway therethrough; the first material being a biodegradable material; the locking member as claimed; whether the plate has a plurality of openings; or a plurality of gussets as claimed.
Fertin, similarly directed to an arbor stake stabilization member (see, e.g., translation at paragraphs [0001]-[0005]), teaches that it is known in the art to have a body being an annular ring (annular ring surrounding 16; see figure 1) having a length from an upper end and a lower end (see figures 1 and 3), the annular ring having an exterior surface (compare figures 1 and 3, with Applicant’s figures 4 and 5) and an axial passageway (16; see id. and figure 3); and a plate (remainder of 14) extending circumferentially outwardly from the annular ring (see figure 1), the plate having a plurality of openings (15; see id. and translation at paragraph [0039]); the plurality of openings non-engaging the axial passageway (see figures 1 and 3), the plurality of openings being at least 30% of the surface area of the plate (see figure 1); the plate having an upper side (upper side of remainder of 14) and a lower side (lower side of remainder of 14; see figure 3), the perforated plate extending circumferentially at an angle to span the length of the annular ring. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber to have the arbor stake stabilization member including a body being an annular ring having a length from an upper end and a lower end, the annular ring having an exterior surface and an axial passageway; and the plate of Gruber to be extending circumferentially outwardly from the annular ring, the plate having a plurality of openings non-engaging the axial passageway, the openings being at least 30% of the surface area of the plate; the plate having an upper side and a lower side, the plate extending circumferentially at an angle to span the length of the annular ring, as taught by Fertin, in order to reduce the weight and material of the plate (see Fertin translation at paragraph [0039]) and better anchor the stake into soil by increasing the surface area of the stabilization member that contacts the soil. See Fertin at paragraphs [0066] and [0073]. 
And Brown, similarly directed to an arbor stake stabilization system, teaches that it is known in the art for the system to comprise: an arbor stake (101a and/or 101b) having a first end (top end) tapering to a second end (bottom end; compare figures 1 and 3, with Applicant’s figures 2 and 3) for penetrating a rootball (301) under a ground (see figure 3 and 3:11-19); and an arbor stake stabilization member including a body (portions of 100a, 100b surrounding apertures) having an axial passageway (apertures in 100a, 100b; see figure 1 and 3:47-53), the lower end of the body configured to be held at one of at the ground and under a surface of the ground (see figure 3); the axial passageway sized to accept the arbor stake therethrough from the upper end to the lower end such that the second end of the arbor stake travels from the upper end through the lower end to place the first end proximate the upper end of the body (see id. and 3:47-53); and a plate (remainders of 100a, 100b; see figure 1) surrounding the axial passageway, teaches that it is known in the art for each of the body and the plate to be of the same material that is a biodegradable material. See 3:27-31.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first material of Gruber as modified by Fertin to be a biodegradable material, as taught by Brown, in order to obviate the need for a user to remove the body and plate once they are no longer needed, and to increase the environmental-friendliness of the device. Such modifications above amount to merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Furthermore Prince, similarly directed to a plant stabilization member, including: a body (10) being an annular ring (see figure 1) having a length from an upper end and a lower end (see id. and figure 2), the annular ring having an exterior surface (exterior surface of 10; see figures 1 and 2) and an axial passageway (circumscribed by 10) therethrough (see id.), the axial passageway having a periphery (formed by 10) and a center (center of aperture circumscribed by 10; see id.); teaches that it is known in the art to have a locking member (12) coupled to the annular ring (see figures 1 and 2), the locking member extending radially inward into the axial passageway (see id.), the locking member partially obstructing the axial passageway at the periphery thereof (see id.), the locking member unobstructing the center of the axial passageway (see figure 1, illustrating a black-shaded central area unobstructed by the shaded 12); the locking member being a contact material with a contact surface (see figure 3 and 3:15-18) having a toothed profile (see id. and figure 1, noting that each of the 12 forms a tooth), the contact material being a second material (see 3:37-40); the locking member sized to accept a trunk therethrough in an interference fit with the toothed-profile of the contact surface of the locking member (see figure 3 and 3:15-18), the interference fit being a toothed-profile of the contact surface biting into the arbor stake (see Prince at figure 3 and 3:15-20) by way of a hammer-driven action on the arbor stake (product-by-process limitation that is not given patentable weight).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber as modified by Fertin and Brown to have a locking member coupled to the annular ring, the locking member extending radially inward into the axial passageway, the locking member partially obstructing the axial passageway at the periphery thereof, the locking member unobstructing the center of the axial passageway; the locking member being a contact material with a contact surface having a toothed-profile, the contact material being a second material; the locking member sized to accept the arbor stake therethrough in an interference fit with the toothed-profile of the contact surface of the locking member, the interference fit being a toothed-profile of the contact surface biting into the arbor stake by way of a hammer-driven action of the arbor stake (see Gruber translation at paragraphs [0017]-[0018]; Brown at 3:17-19 and 5:41-45), as taught by Prince, in order to prevent the stabilization member from sliding along the stake in use, and further to prevent weed growth through the axial passageway. See Prince at 3:15-20.
In the event Gruber as modified by Fertin, Brown, and Prince does not expressly teach the locking member unobstructing the center of the axial passageway, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to prevent damage to the locking member as the second sharp end of the arbor stake is inserted through the axial passageway.
Additionally, although Gruber as modified by Fertin, Brown, and Prince does not expressly teach the second material being an unfinished metal, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of Gruber as modified by Fertin, Brown, and Prince to be unfinished metal, in order to use a well-known, durable, and strong material for the locking member so as to require more force to dislodge the stake. Applicant’s Specification does not disclose any criticality of the second material being unfinished metal. See Spec. at paragraph [0026]. The modification is merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Kubert, similarly directed to an arbor stake stabilization system comprising: an arbor stake (102) and an arbor stake stabilization member (200) including a body (portion of 200 forming ring surrounding 204, 206, 208) being an annular ring (see figures 8-11; compare figures 8 and 9, with Applicant’s figures 4 and 6, Kubert illustrating the same annular ring structure for mapping to Applicant’s annular ring), the annular ring having an exterior surface (portions of 214 surrounding 204, 206, 208; see figures 9 and 11) and an axial passageway (204 and areas covered by 206, 208) therethrough; and a plate (202, 222; compare figure 12, with Applicant’s figures 2 and 3) extending circumferentially outwardly from the annular ring and at an angle to span the length of the annular ring (see figures 9-11), teaches that it is known in the art to have a plurality of gussets (214 extending axially outwardly from the ring to 222; see figures 9 and 11 and paragraph [0044]) joining a lower side of the perforated plate to the exterior surface of the annular ring. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber as modified by Fertin, Brown, and Prince to have a plurality of gussets joining the lower side of the perforated plate to the exterior surface of the annular ring, as taught by Kubert, in order to increase the structural integrity of the arbor stake stabilization member. See Kubert at paragraph [0044].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber, Fertin, Brown, Prince, and Kubert as applied to claim 1 above, and further in view of Fitzgerald, U.S. Patent No. 3,315,411.
Re Claim 7, Gruber as modified by Fertin, Brown, Prince, and Kubert teaches that the plate has a length greater than a width (see Gruber at figure 1), but does not expressly teach whether it is a diamond shape.
Fitzgerald, similarly directed to an arbor stake stabilization member comprising an axial passageway (see figures 4 and 7), a locking member (3), and a plate (B), teaches that it is known in the art to have the plate comprise a diamond shape (compare figure 7, with Applicant’s figure 6) with a length greater than a width. See figure 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shape of the plate of Gruber as modified by Fertin, Brown, Prince, and Kubert to be a diamond with a length greater than a width, as taught by Fitzgerald, in order to shape the plate such that it functions as a foot rest to facilitate placement into the ground. See Fitzgerald at 2:29-33. Applicant’s Specification discloses no criticality of the shape of the plate (see Spec. at paragraph [0028]), and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber, Fertin, Brown, and Prince.
Re Claim 10, Gruber teaches an arbor stake stabilization system comprising:
An arbor stake (12 or 12, 20 together) having a first end (top end of 12, or top end of 20; see figure 1) tapering to a second end (bottom end of 12; compare figure 1, with Applicant’s figures 2 and 3) for penetrating a rootball under a ground (functional language that Gruber is capable of—Gruber’s arbor stake could be used for penetrating a rootball under the ground; see id.); and
An arbor stake stabilization member (14) including: a portion (24; see figures 1 and 2) having a length from an upper end to a lower end (see id., noting that the claimed length corresponds to a thickness of 14, 24), the portion having an axial passageway (24 forms an axial passageway; see id.) therethrough, the portion being a first material (see translation at paragraph [0012]);
The lower end of the portion configured to be held at one of at the ground and under a surface of the ground (see figure 1, noting that although 24 is illustrated above the surface of the ground, it could be held at or below the ground if 26 were pushed further into soil 2);
The axial passageway sized to accept the arbor stake therethrough (see figure 1 and translation at paragraphs [0009] and [0017]-[0018]) from the upper end to the lower end (see id.) such that the second end of the arbor stake travels from the upper end through the lower end to place the first end proximate the upper end of the body (see id., noting that the limitation amounts to a product-by-process limitation, but that Gruber teaches the claimed limitation), the axial passageway having a periphery and a center (see figures 1 and 2);
A plate (14 forms a plate; see figures 1 and 2) extending circumferentially outwardly from the portion (see id.), the plate being a third material. See translation at paragraph [0012].
Gruber does not expressly teach the arbor stake stabilization member including a body having an exterior surface and the axial passageway therethrough; the first and third materials are each a biodegradable material; the locking member as claimed; or whether the plate has a plurality of openings.
Fertin, similarly directed to an arbor stake stabilization member (see, e.g., translation at paragraphs [0001]-[0005]), teaches that it is known in the art to have a body (annular ring surrounding 16; see figure 1) having a length from an upper end and a lower end (see figures 1 and 3), the body having an exterior surface (compare figures 1 and 3, with Applicant’s figures 4 and 5) and an axial passageway (16; see id. and figure 3); and a plate (remainder of 14, including openings at 15) extending circumferentially outwardly from the body (see figure 1), the plate having a plurality of openings (15). See id. and translation at paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber to have the arbor stake stabilization member including a body being having a length from an upper end and a lower end, the body having an exterior surface and an axial passageway; and the plate of Gruber to extend circumferentially outwardly from the body, the plate having a plurality of openings, as taught by Fertin, in order to reduce the weight and material of the plate (see Fertin translation at paragraph [0039]) and better anchor the stake into soil by increasing the surface area of the stabilization member that contacts the soil. See Fertin at paragraphs [0066] and [0073]. 
And Brown, similarly directed to an arbor stake stabilization system, teaches that it is known in the art for the system to comprise: an arbor stake (101a and/or 101b) having a first end (top end) tapering to a second end (bottom end; compare figures 1 and 3, with Applicant’s figures 2 and 3) for penetrating a rootball (301) under a ground (see figure 3 and 3:11-19); and an arbor stake stabilization member including a body (portions of 100a, 100b surrounding apertures) having an axial passageway (apertures in 100a, 100b; see figure 1 and 3:47-53), the lower end of the body configured to be held at one of at the ground and under a surface of the ground (see figure 3); the axial passageway sized to accept the arbor stake therethrough from the upper end to the lower end such that the second end of the arbor stake travels from the upper end through the lower end to place the first end proximate the upper end of the body (see id. and 3:47-53); and a plate (remainders of 100a, 100b; see figure 1) extending circumferentially outwardly from the body, teaches that it is known in the art for each of the body and the plate to be of a material that is a biodegradable material. See 3:27-31.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and third materials of Gruber as modified by Fertin to each be a biodegradable material, as taught by Brown, in order to obviate the need for a user to remove the body and plate once they are no longer needed, and to increase the environmental-friendliness of the device. Such modifications above amount to merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Furthermore Prince, similarly directed to a plant stabilization member, including: a body (10; see figure 1) having a length from an upper end and a lower end (see id. and figure 2), the body having an exterior surface (exterior surface of 10; see figures 1 and 2) and an axial passageway (circumscribed by 10) therethrough (see id.), the axial passageway having a periphery (formed by 10) and a center (center of aperture circumscribed by 10; see id.); teaches that it is known in the art to have a locking member (12) coupled to the body (see figures 1 and 2), the locking member extending radially inward into the axial passageway (see id.), the locking member partially obstructing the axial passageway at the periphery thereof (see id.), the locking member unobstructing the center of the axial passageway (see figure 1, illustrating a black-shaded central area unobstructed by the shaded 12); the locking member being a contact material with a contact surface (see figure 3 and 3:15-18), the contact material being a second material (see 3:37-40), the second material being a non-biodegradable material (see id.); the locking member sized to accept a trunk therethrough in an interference fit such that the plant stabilization member accepts the trunk therethrough (see figure 3 and 3:15-18), the interference fit being a toothed-profile (see id., noting that each 12 is a tooth) of the contact surface biting into the arbor stake by way of a hammer-driven action on the arbor stake (product-by-process limitation that is given no patentable weight). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gruber as modified by Fertin and Brown to have a locking member coupled to the body, the locking member extending radially inward into the axial passageway, the locking member partially obstructing the axial passageway at the periphery thereof, the locking member unobstructing the center of the axial passageway; the locking member being a contact material with a contact surface, the contact material being a second material, the second material being a non-biodegradable material; the locking member sized to accept the arbor stake therethrough in an interference fit such that the arbor stake stabilization member accepts the arbor stake therethrough, the interference fit being a toothed-profile of the contact surface biting into the arbor stake by way of a hammer-driven action on the arbor stake (product-by-process limitation that is not given patentable weight; nevertheless, see Gruber translation at paragraphs [0017]-[0018]; Brown at 3:17-19 and 5:41-45), as taught by Prince, in order to prevent the stabilization member from sliding along the stake in use, and further to prevent weed growth through the axial passageway. See Prince at 3:15-20.
In the event Gruber as modified by Fertin, Brown, and Prince does not expressly teach the locking member unobstructing the center of the axial passageway, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to prevent damage to the locking member as the second sharp end of the arbor stake is inserted through the axial passageway.
Response to Arguments
Applicant’s arguments, filed 5/3/2022, with respect to the rejection(s) of claim(s) 1-6 and 8-10 under 35 U.S.C. 103 as unpatentable over the combined teachings of Kubert, Fertin, and Brown have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gruber, Fertin, Brown, Prince, and Kubert for claims 1-6, 8, and 9 and Gruber, Fertin, Brown, and Prince for claim 10.
Applicant argues that Kubert does not teach “the axial passageway sized to accept the arbor stake therethrough from the upper end to the lower end such that the second end of the arbor stake travels from the upper end through the lower end to place the first end proximate the upper end of the body.” Rem. 13-17 (citing Kubert paragraphs [0041]-[0042] and [0045]-[0047]). Applicant contends that were Kubert so modified, it would be rendered unsatisfactory for its intended purpose. Rem. 17-18.
Applicant’s argument is rendered moot, as Kubert is no longer relied upon for teaching the claimed axial passageway sized to accept the arbor stake therethrough. Nor does the Examiner purport to modify Kubert to meet the newly recited limitations.
However, Applicant is advised that the limitation “such that the second end of the arbor stake travels from the upper end through the lower end” is a product-by-process limitation, which is given little patentable weight in an apparatus claim. In particular, the prior art need only teach the final, assembled product, namely “the first end proximate the upper end of the body;” and “the axial passageway sized to accept the arbor stake therethrough from the upper end to the lower end” (emphasis added), i.e. the axial passageway having a size to accept the arbor stake therethrough.
Applicant’s arguments directed to claims 2 and 4-8 refer to the arguments presented for claim 1, and accordingly are not persuasive for the same reasons as discussed above with respect to claim 1. See Rem. 18-19.
Applicant argues that Kubert does not teach “the contact surface biting into the arbor stake by way of a hammer-driven action on the arbor stake,” as recited in claims 3, 9, and 10. Rem. 19-23. Applicant additionally argues that Kubert’s “threaded connection with a screw is not an interference fit.” Id. at 21. Applicant avers that Kubert could not be modified to meet the claim feature, because such modification would render Kubert unsatisfactory for its intended purpose. Id. at 22-23.
Applicant’s argument is unpersuasive because Kubert is no longer relied upon in the rejections of claims 3, 9, and 10 to teach the claimed interference fit. Nor does the Examiner propose modifying Kubert to meet the claimed interference fit.
However, Applicant is advised that the claimed “by way of a hammer-driven action on the arbor stake” is a product-by-process limitation that is given little patentable weight in an apparatus claim. So long as the prior art apparatus meets the resulting structural limitations—here, “the interference fit comprises the toothed-profile of the contact surface biting into the arbor stake”—how the apparatus is assembled does not distinguish the claimed invention over the prior art references of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642